Title: To George Washington from Colonel Armand, 9 November 1778
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George


  
    sir
    [Fredericksburg, N.Y., c.9 Nov. 1778]
  
i took the liberty to acquaint your Exellency with the necessity which I am under to beg your goodness.
the bord of war to which i made my application for have the comissions of my officers, answer’d that he never had receiv’d any liste and power from your Exellency to grant them with their Expectations.
  
  
  
  not one of them has make the least objection to march to the enemy without his comission, and i swer that they <Enpassd> them selves with the same bravery and Confidence, which they had had if their Comissions had been granted to them. i pray your Exellency to considere that i have not make my self one officer in my Corps without athority, Exept three leutenan<ts> which were as one indispensable necessity: the Congress and bord of war say that as soon you[r] Exellency shall approve the nomination of my officer they will be granted with their Comissions so they desaere your approbation for the raising of my Dragons Company.
in respect to my owne business. i beg as a favour of your Exellency to order me in a reasonable way. for i will never ask nor obtain any thing without your good wish. since two [y]ears i am in your army, i never receiv’d any appointement nor gratification, i have done my endeavour to answer the favour of Congress and your Exellency which honour’d me with the comission of Cnl if your Exellency judge that i deserve to be promoted to the ranck of brigadier, i pray you to give me one recommendation to the Congress upon that object, if you do not judge that i deserves it, i am satisfy’d considering that i have not other judge here than your Exellency and the soldyear under my Comand. if had been possible to go in france only by a permission of your Exellency and the Congress, i had been glade to Conserve the Comand of my Corps which i had so much trouble to raise. the warm desaer to stay all my life under your Command is the only motive which make me ask that favour.
  in the both Case if i conserve that Comand or not, i beg of your Exellency to take the old Corps anexed to me from the new one being unpossible that the officer in the both side live well altogheter. good many of my offrcer want to go to france, i may assure your Exellency that the soldyears will all desert if they are not under the immediat Comand of the officer wh<ose> enlisted them. for prevint such thing it would be good if pleased to your Exellency to order me one quarter far from the line and nearer to the congress; the few time when they had been to the lines has been so hard that specially the Cavalery want for some reparations.
in purpose to give the least trouble i can to your Exellency, i present to you the list of the favour which i beg of your goodness. i am with the greatest respect of your Exellency sir the most humble and obediante servante

  armand

